TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00677-CV



                       Texas Department of Public Safety and Bill Hill,
                           Criminal District Attorney, Appellants

                                                v.

                        Evelyn Hayslip Bond Taylor Barton, Appellee




   FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
          NO. 24,895, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to reverse and remand for entry of an agreed

expunction order, stating they have resolved their dispute. We grant the motion, reverse the trial

court’s judgment, and remand the cause to the trial court to allow for entry of an agreed order.




                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Reversed and Remanded on Joint Motion

Filed: January 11, 2005